J-S03003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellee

                     v.

MATTHEW KEITH BYARS

                          Appellant                No. 1740 WDA 2015


                Appeal from the PCRA Order September 28, 2015
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0009814-2011
                            CP-02-CR-0009815-2011
                            CP-02-CR-0009816-2011
                            CP-02-CR-0009817-2011
                            CP-02-CR-0009824-2011
                            CP-02-CR-0009825-2011
                            CP-02-CR-0009826-2011
                            CP-02-CR-0009827-2011
                            CP-02-CR-0011638-2011
                            CP-02-CR-0011639-2011
                            CP-02-CR-0011640-2011
                            CP-02-CR-0011641-2011

BEFORE: OLSON, SOLANO and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                       FILED FEBRUARY 22, 2017

      Appellant, Matthew Keith Byars, appeals from the order entered on

September 28, 2015 in the Criminal Division of the Court of Common Pleas

of Allegheny County. We affirm.

      The trial court summarized the relevant procedural history in this case

as follows:

      [Appellant] was charged with 74 offenses[] at 12 separate
      [c]riminal [i]nformations in relation to a series of assaults on
      boys at a local day care center and in his home. [Appellant]


* Retired Senior Judge assigned to the Superior Court.
J-S03003-17


        appeared before th[e trial c]ourt on January 30, 2012 and,
        pursuant to a plea agreement with the Commonwealth, pled
        guilty to all charges in exchange for a term of imprisonment of
        35 to 70 years. [Appellant] was also found to be a Sexually
        Violent Predator. No [p]ost-[s]entence [m]otions were filed and
        no direct appeal was taken.

        No further action was taken until May 14, 2014, when
        [Appellant] filed a pro se Post Conviction Relief Act1 [(PCRA)]
        Petition, which he captioned “Amended Petition.” Scott Coffee,
        Esquire, was appointed to represent [Appellant], but he later
        filed a [no-merit letter under Commonwealth v. Turner, 544
A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d
213 (Pa. Super. 1988)] and sought permission to withdraw.
        After granting Attorney Coffey’s withdrawal and giving the
        appropriate notice of its intent to do so, th[e trial c]ourt
        dismissed [Appellant’s] pro se [PCRA p]etition without a hearing
        on July 16, 2014. On August 11, 2014, [Appellant] filed a pro se
        “Motion and Order for Extension of Time to File Appeal to
        Dismissal of PCRA Petition” with th[is C]ourt, which [we] denied
        [] on August 20, 2014. [Appellant] eventually perfected a
        [n]otice of [a]ppeal which was initially docketed at 1557 WDA
        2014, but which was later quashed sua sponte by th[is] Court as
        untimely on December 5, 2014.

        On March 30, 2015, [Appellant] filed a “Motion to Have
        Appellant’s Appeal Rights Restored[.]” That motion was denied
        on April 10, 2015.

        No further action was taken until May 11, 2015, when
        [Appellant] filed a “Motion to Have Appellant’s Appeal Rights
        Restored ‘Nunc Pro Tunc[.]” After reviewing the record, th[e
        trial c]ourt denied [Appellant’s m]otion on September 28, 2015.
        This appeal followed.

Trial Court Opinion, 6/23/16, at 1-2.

        Although Appellant lists 17 issues for our consideration, we note

initially that his petition sought nunc pro tunc reinstatement of his right to
____________________________________________


1
    See 42 Pa.C.S.A. §§ 9541-9546.



                                           -2-
J-S03003-17



appeal from the denial of his first PCRA petition. Such a claim falls under

the auspices of the PCRA and, thus, is subject to the timeliness requirements

of that statute.2    See Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007) (claim seeking reinstatement of PCRA appeal rights nunc pro tunc

constitutes cognizable claim under the PCRA and is therefore subject to

applicable    statutory    time     constraints).   Accordingly,   we   shall   treat

Appellant’s May 11, 2015 request for restoration of his PCRA appeal rights as

a petition for collateral relief.

       We conclude that the trial court properly denied relief on Appellant’s

untimely filing.


             [T]he timeliness requirements           of   the   PCRA    are
             jurisdictional in nature….

             A petition for relief under the PCRA, including a second or
             subsequent petition, must be filed within one year of the
             date the judgment becomes final unless the petition
             alleges, and the petitioner proves, that an exception to
             the time for filing the petition set forth at 42 Pa.C.S.A. §
             9545(b)(1)(i), (ii), and (iii), is met.[ ]


____________________________________________


2
  The trial court in this case does not appear to have examined Appellant’s
current filing within the context of the PCRA, including its attendant time
restrictions. We respectfully remind the court that it is well-settled that the
PCRA offers the sole means for obtaining collateral relief on cognizable
claims, 42 Pa.C.S.A. § 9542, and that, as a result, all claims for relief lodged
after a judgment of sentence becomes final, in the vast majority of cases,
must be considered under the PCRA’s statutory scheme.




                                           -3-
J-S03003-17



Commonwealth v. Harris, 972 A.2d 1196, 1199-1200 (Pa. Super. 2009)

(citations omitted). In this case, Appellant’s petition was clearly filed outside

the one-year time limit found in the PCRA and he failed to invoke a statutory

exception to the limitations period. In his brief, Appellant alleges, without

citation to the certified record or to pertinent authorities, that his petition

should be reviewed because of unspecified interference by government

officials, his ignorance of the facts upon which the petition was predicated,

and since the right he asserts is one that would have been recognized by the

Supreme Court of the United States or the Supreme Court of Pennsylvania.

See Appellant’s Brief at 8b-8d.      These generic contentions are woefully

inadequate to invoke the PCRA’s timeliness exceptions and compel our

conclusion that Appellant waived appellate review of his assertion that his

second petition was timely under one of the exceptions set forth at 42

Pa.C.S.A. § 9545(b)(1)(i), (ii), or (iii). See Commonwealth v. Briggs, 12
A.3d 291, 342-343 (Pa. 2011) (appellate filings must cite and discuss

pertinent authorities).     Thus, Appellant’s request for nunc pro tunc

reinstatement of his PCRA appeal rights was untimely and the PCRA court

lacked jurisdiction to address his claims. See Commonwealth v. Moore,

937 A.2d 1062, 1073 (Pa. 2007) (appellate court may affirm a valid

judgment based on any reason appearing as of record).

      Order affirmed.




                                      -4-
J-S03003-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/2017




                          -5-